Citation Nr: 1456804	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  12-27 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. M. Wieneck, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1971 to April 1973, and from January 1977 to March 1977.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2010 rating decision in which the RO denied entitlement to service connection for tinnitus.  In May 2011, the Veteran filed a notice of disagreement (NOD) as to the denial of his service connection claim.  A statement of the case (SOC) was issued in August 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2012.  A supplemental SOC was issued in January 2013.

In January 2014, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge;  a transcript of that hearing is of record.

The Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with the Veteran's claims.  A review of the documents in the Virtual VA and VBMS files reveals relevant documents not included in the Veteran's paper claims file, namely the January 2014 hearing transcript and VA medical records dated through January 2013, all of which have been reviewed and considered in connection with this claim.   

The Board also notes that, in January 2014, the Veteran submitted additional evidence in support of his claim-namely a personal statement regarding the onset of tinnitus and duplicative documents from his service treatment records (STR).  Although tis evidence has not been considered by the agency of original jurisdiction (AOJ), and no waiver of such consideration has been received (see 38 C.F.R. § 20.1304 (2014)).
, , given the Board's fully favorable disposition of the claim on appeal, the Veteran is not prejudiced by the Board's consideration of the additionally-received evidence, in the first instance.  .  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished. 

2.  Although there is no objective evidence documenting any specifically alleged incident of acoustic trauma during service,  the Veteran's general assertions of in-service noise exposure associated with training and his duties with ammunition are deemed credible and consistent with the circumstances of his service.

3.  The Veteran has credibly asserted that he experienced tinnitus immediately after noise exposure during service, and that he has had recurrent symptoms of tinnitus to the present.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 2014)), includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Here, given the favorable disposition of the claim for service connection for tinnitus, he Board finds that all notification and development action needed to fairly adjudicate the claim have been accomplished.

The Veteran claims that he has tinnitus as a result of noise exposure during service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and certain chronic diseases, , becomes manifest to a degree of l0 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

The Federal Circuit has clarified that  the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")

Although tinnitus is not a chronic disease listed in section 3.309(a) that is subject to service connection based upon a showing of continuity of symptomatology per Walker, as explained below, lay assertions as to the existence, and continuity of symptoms, of tinnitus, or ringing in the ears, is considered competent evidence of such. 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of the governing legal authority, and affording the Veteran the benefit of the doubt on certain elements of the claim for service connection, the Board finds that service connection for tinnitus is warranted.

The Veteran served in the Army primarily as an Ammunition Storage Specialist from March 1971 to April 1973.  H has asserted  that he first started experiencing ringing in his ears during boot camp after he participated in combat training involving shooting rifles, throwing hand grenades, and handling other ammunition.  The Veteran also reported experiencing ringing in his ears after he ran out of medication to treat otitis media while stationed near the Panama Canal in 1971.  He also reported two incidents of hazardous noise exposure following basic training.  The first incident involved removing two bullets from a rifle when one accidently went off in a small room.  The second incident involved ammunition "going off" when the Veteran was transporting a box of ammunition to a storage facility.  Post service, the Veteran reported working as a painter until he enlisted in the Navy in January 1977.  He reported getting dizzy and being unable to stand on a ship while it was moving and was discharged after being found unfit for Naval service due to chronic otitis media in his left ear.  The Veteran further asserted that, following his Navy service, he worked as a cab driver for 10 years until he had to quit because he couldn't hear the radio, and then worked in the shipyards off and on until he injured himself in 2009.  He reported that he experiences a constant ringing that sounds like, "a bunch of birds all the time" and that he has experienced it since his time in service.

The Veteran's service treatment records (STRs) dated from October 1970 to April 1973 reflect that the report of his October 1970 his enlistment examination documents   otitis media in the s left ear  that was not disqualifying.  He was treated for an earache diagnosed as otitis media in February 1972.  The Veteran indicated a history of ear trouble during his April 1973 Report of Medical History and testing conducted in conjunction with his discharge examination showed a slight improvement in hearing since his enlistment.  His STRs for his first enlistment do not reflect any specific complaints, findings, or diagnosis relating to tinnitus.  The Veteran's DD-214 officially reports his MOS as Ammunition Storage Specialist.  

STRs from the Veteran's second period of service, dated from December 1976 to March 1977, reflect that the Veteran was seen for an infected middle left ear and was diagnosed with chronic otitis media in February 1977.  A March 1977 medical report indicates that the Veteran was being treated by an Ear Nose and Throat (ENT) specialist for his hearing problems.  Later in March 1977, a Navy Medical Board found that the Veteran was unfit for service due to  chronic otitis media of his left ear; it was also noted that the entire left tympanic membrane was absent.

The Veteran was afforded a VA audiology examination in December 2012.  The Veteran then reported that he has had tinnitus for over 40 years.  The VA audiologist diagnosed current tinnitus.  Such evidence establishes current disability. 

On the question of in-service injury, here, the Board finds that the Veteran's allegations of in-service noise exposure are credible and consistent with his military service.  Although there is no objective evidence to support any specifically alleged incident of acoustic trauma, as alleged, the Veteran has  asserted exposure to loud noises during combat training, and while working as an ammunition storage specialist, which is consistent with the circumstances of his service, and hence, plausible.  See 38 U.S.C.A. § 1154.  As the Board finds no reason to question the veracity of the Veteran's assertions in this regard, they are deemed credible. 

Finally, on the question of whether there exists a medical relationship between current tinnitus and service,  the December 2012 examining VA audiologist opined  that it was less likely than not that the Veteran's tinnitus was a symptom associated with the Veteran's hearing loss. His stated rationale seems to be based on the Veteran's history of otitis media of his left ear.  The examiner provided a second etiology opinion that it is not at least as likely as not that the Veteran's tinnitus is related to his military service.  The VA audiologist's rationale was based solely on the lack of documentation in the STRs regarding evidence of acoustic trauma, hearing loss, and tinnitus during service.  

The Board finds the December 2012 examiner's opinion that the Veteran's tinnitus is not at least as likely as not related to his military service to be inadequate because the examiner's only supporting rationale for the negative nexus opinion was a lack of complaints, treatment, or diagnosis of tinnitus during service; the examiner did not address the Veteran's assertions as to continuity of symptoms since service.  VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, however, the absence of a probative medical opinion linking the Veteran's tinnitus to service is not fatal to the claim, as the Board finds that there is sufficient other competent, credible and probative evidence of record to establish the presence of tinnitus and likely recurrent symptoms from the time of service until the present.  

Regarding the Veteran's assertions of experiencing tinnitus during and since service, the Board notes that the Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Tinnitus is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring or clicking.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 
(28th ed. 1994). 

In adopting the current rating criteria for tinnitus under Diagnostic Code 6260, VA described tinnitus as follows:

Tinnitus is classified either as subjective tinnitus (over 95% of cases) or objective tinnitus.  In subjective or "true" tinnitus, the sound is audible only to the patient.  In the much rarer objective tinnitus (sometimes called extrinsic tinnitus or "pseudo-tinnitus"), the sound is audible to other people, either simply by listening or with a stethoscope.  67 Fed. Reg. 59033 -01 (Sept. 19, 2002).

Thus, tinnitus is a rare type of disability that, in the vast majority of cases, may be established on the basis of lay evidence alone when there is credible evidence of continuity of symptomatology since service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, the Board finds that the Veteran is competent to state that his tinnitus began during service, and that he has continued to experience recurrent tinnitus since service to the present.

However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469.  (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Here, the Board finds that the Veteran's assertions regarding experiencing tinnitus after in-service noise exposure, and recurrent symptoms of tinnitus since service, are credible.  As noted above, the Veteran  assertions of in-service noise exposure are consistent with the circumstances of his service as documented by his service records.  He has consistently stated that he experienced tinnitus during service.  There is no persuasive evidence of record indicating that the Veteran's statements are not credible. 

In sum, the Veteran has provided competent and credible evidence that he experienced tinnitus after noise exposure during service, and that it has been recurrent to the present, and the Board finds no reason to question the veracity of such statements.  See Charles, 16 Vet. App. 370.  These statements, when viewed in relation to the Veteran's significant noise exposure in service as well as VA's recognition that true tinnitus is a purely subjective symptom, are entitled to significant probative weight, and thus, are sufficient to establish the presence of tinnitus and a likely continuity of symptomatology from service to the present.  See 38 C.F.R. § 3.303(b); 67 Fed. Reg. 59033 -01 (Sept. 19, 2002); Walker, 708 F.3d at 1331.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53-56.

Given the facts noted above, and resolving all reasonable doubt in the Veteran's favor,  the Board concludes that the criteria for service connection for tinnitus are met.



ORDER

Service connection for tinnitus is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


